UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED January 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-169280 MEDORA CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 7 Wareham Road Kingston, Jamaica, WI (Address of principal executive offices, including zip code.) (876) 775-6074 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X ] NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: March 9, 2012, the registrant had 62,054,600 shares issued and outstanding. 2 MEDORA CORP. FORM 10-Q January 31, 2012 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT INDEX 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MEDORA CORP. (A Development Stage Company) January 31, 2012 FINANCIAL STATEMENTS Balance Sheets (unaudited) F-1 Statements of Operations (unaudited) F-2 Statements of Cash Flows (unaudited) F-3 Notes to Financial Statements(unaudited) F-4 4 MEDORA CORP. (A Development Stage Company) BALANCE SHEETS (Unaudited) January 31, 2012 July 31, 2011 ASSETS CURRENT ASSETS Cash and cash equivalents $ 270 $ 45 Prepaid expenses – – Total assets $ 270 $ 45 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ 4,505 $ 5,575 Related party payable 28,046 2,496 Total liabilities 32,551 8,071 STOCKHOLDERS’ DEFICIT P referred stock, 100,000,000 shares authorized, $0.00001 par value; 0 shares issued and outstanding - - Common stock, 100,000,000 shares authorized, $0.00001 par value; 62,054,600 shares issued and outstanding 620 620 Additional paid-in capital 40,356 40,356 Deficit accumulated during development stage (73,257) (49,002) Total stockholders’ deficit (32,281) (8,026) Total liabilities and stockholders’ deficit $ 270 $ 45 The accompanying notes are an integral part of these financial statements. F-1 MEDORA CORP. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended May 6, 2010 (Inception) to January 31, 2012 January 31, 2011 January 31, 2012 January 31, 2011 January 31, 2012 EXPENSES Consulting expense $ 5,490 $ 3,412 $ 15,690 $ 8,836 $ 37,287 General and administrative – 1,030 64 1,525 3,423 Legal and accounting 3,343 5,138 8,400 15,772 30,022 Transfer agent – – 100 – 2,525 Total Expenses 8,833 9,580 24,254 26,133 73,257 Net loss $ (8,833) $ (9,580) $ (24,254) $ (26,133) $ (73,257 ) Net loss per share Basic and diluted $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted average shares outstanding- Basic and diluted 62,054,600 62,054,600 62,054,600 61,976,130 The accompanying notes are an integral part of these financial statements. F-2 MEDORA CORP. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended January 31, 2012 Six Months Ended January 31, 2011 May 6, 2010 (Inception) to January 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (24,255) $ (26,133) $ (73,257) Adjustments to reconcile net loss to net cash used in operating activities: Prepaid expenses – 5,000 – Accounts payable (1,070) (4,275) 4,505 Net cash used in operating activities (25,325) (25,408) (68,752) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock – 19,513 47,607 Direct stock issuance costs – (6,631) (6,631) Related party advances 25,550 496 28,046 Net cash provided by financing activities 25,550 13,378 69,022 Net change in cash and cash equivalents 225 (12,030) 270 Cash and cash equivalents, beginning of period 45 23,259 – Cash and cash equivalents, end of period $ 270 $ 11,229 $ 270 SUPPLEMENTAL INFORMATION: Interest paid $ – $ – $ – Income taxes paid $ – $ – $ – The accompanying notes are an integral part of these financial statements.
